We adhere to the holding made in the original disposition of this case, that the question of contributory negligence on the part of the plaintiff was for the jury. The Court of Civil Appeals determined that question as one of law and adversely to the plaintiff. In rendering judgment for the defendant thereon, it did not pass upon other assignments of error presented by the defendant. The defendant is entitled to have those assignments passed upon. Since some of them raise questions not properly within the jurisdiction of the Supreme Court, requiring therefore that the case be remanded to the Court of Civil Appeals, we deem it best to confine the decision of the Supreme Court to the question of the plaintiff's contributory negligence and let the Court of Civil Appeals determine all other assignments of error there presented by the defendant.
The motion for rehearing is therefore granted in part and the case will be remanded to the Court of Civil Appeals for the consideration of such assignments of error.
Reversed and remanded to the Court of Civil Appeals. *Page 225